In a hybrid proceeding, inter alia, in effect, pursuant to CFLR article 78 to review a determination of the Nassau County Board of Assessors dated April 1, 2005, granting the application of Laurel Hill Farms, Inc., for an agricultural assessment under Agriculture and Markets Law § 305 for tax year 2005/2006 only the extent of granting an agricultural assessment for a portion of certain lots, and action for a judgment declaring that Laurel Hill Farms, Inc., is entitled to an agricultural assessment under Agriculture and Markets Law § 305 for tax year 2005/2006 for the entirety of the lots, Laurel Hill Farms, Inc., appeals from a judgment of the Supreme Court, Nassau County (LaMarca, J), entered May 5, 2006, which denied the petition and dismissed the proceeding as time-barred.
Ordered that the judgment is affirmed, with costs.
Had the application of Laurel Hill Farms, Inc. (hereinafter *795Laurel Hill), for an agricultural assessment been granted in its entirety, the subject lots would have benefited from increased partial exemptions from taxation (see Agriculture and Markets Law § 305 [1] [b]; Matter of Karlin Farms v Board of Assessors of Town of Riverhead, 197 AD2d 32, 35 [1994]). Thus, the crux of Laurel Hill’s challenge is the wrongful denial of a partial tax exemption. The proper vehicle for challenging an allegedly wrongful denial of a partial exemption is a tax certiorari proceeding pursuant to RPTL article 7, and not a CPLR article 78 proceeding (see Rochdale Vil. v Finance Adm’r of City of NY., 159 AD2d 494, 497 [1990]; Stabile v Half Hollow Hills Cent. School Dist. of Huntington & Babylon, 83 AD2d 945, 945-946 [1981]; see also RPTL 706 [1]). While the Supreme Court could have converted the instant CPLR article 78 proceeding into a tax certiorari proceeding (see CPLR 103 [c]), conversion would have been improper since, at the time the instant proceeding was commenced, a tax certiorari proceeding would have been untimely (see RPTL 516 [1], 702 [2]; Matter of Cathedral Fourth Dev. Corp. v Board of Assessors & Assessment Review Commn. of County of Nassau, 25 AD3d 693, 694 [2006]). Accordingly, the Supreme Court properly denied the petition and dismissed the instant CPLR article 78 proceeding as time-barred.
Laurel Hill’s remaining contentions are without merit. Prudenti, RJ., Lifson, Covello and Balkin, JJ., concur.